Case 2:13-cv-14695-MFL-LJM ECF No. 362, PageID.13414 Filed 12/07/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

       Petitioner,                                      Case No. 13-cv-14695
                                                        Hon. Matthew F. Leitman
 v.

 CARMEN D. PALMER,

      Respondent.
 __________________________________________________________________/

             ORDER DIRECTING DISCLOSURE OF WITNESSES
               AND EXHIBITS AT EVIDENTIARY HEARING

       On January 8, 2020, the Court will be conducting a video evidentiary hearing

 in connection with Petitioner Omar Pouncy’s claim for relief under Lafler v. Cooper,

 566 U.S. 156 (2012). Both parties will have the opportunity to present witness

 testimony and to introduce exhibits during the hearing. IT IS HEREBY ORDERED

 THAT:

       1.     By not later than December 21, 2020, each party shall file on the docket

 a list of the witnesses that party intends to call at the evidentiary hearing.

       2.     By not later than December 29, 2020, each party shall file on the docket

 a list of the proposed exhibits that party intends to offer into evidence at the

 evidentiary hearing. By that same date, each party shall serve a copy of the listed

 exhibits on the other party. In addition, each party must take whatever steps are



                                             1
Case 2:13-cv-14695-MFL-LJM ECF No. 362, PageID.13415 Filed 12/07/20 Page 2 of 2




 necessary to ensure that a full set of its proposed exhibits is delivered to the Court

 by not later than January 6, 2021, so that the Court has physical copies of all of the

 proposed exhibits before the hearing.

       3.     Because all witnesses will be appearing by video, each party shall take

 whatever steps are necessary prior to the hearing to ensure that its witnesses have

 the video equipment, software programs and internet access required to participate

 in the hearing. Counsel for Respondent is directed to work cooperatively with

 counsel for Pouncy to ensure that the MDOC makes the arrangements necessary for

 Pouncy (a) to have sufficient confidential access to his attorneys by telephone, prior

 to the hearing, to reasonably prepare to testify at the hearing and (b) to testify at the

 hearing.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

 Dated: December 7, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on December 7, 2020, by electronic means and/or ordinary
 mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                            2
